DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 March 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 19 March 2021.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may
be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-7 of U.S. Patent No. 10,964,354.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by claims 1, 2, and 5-7 of U.S. Patent No. 10,964,354 as follows:
With respect to pending claim 1, U.S. Patent No. 10,964,354 claims an apparatus comprising a hermetically sealed enclosure (lines 1-2 of patented claim 1); a heat-assisted magnetic recording device disposed in the enclosure, the device including a slider comprising a reader and a writer (lines 3-5 of patented claim 1); an optical waveguide configured to couple light from a light source to a near-field transducer situated at or near an air bearing surface of the slider (lines 6-8 of patented claim 1); the near-field transducer comprising a peg extending in a direction of the air bearing surface 
With respect to pending claim 4, U.S. Patent No. 10,964,354 claims that the oxidizing gas comprises at least one of hydrogen, methane, and a hydrogen containing gas (lines 13-14 of patented claim 1, i.e., “hydrogen”).
With respect to pending claim 5, U.S. Patent No. 10,964,354 claims that the total oxidizing gas concentration comprises 4-11% by volume (lines 17-18 of patented claim 1, i.e., “no more than 4% by volume” includes a value within the claimed range, i.e., “4%”).
With respect to pending claim 6, U.S. Patent No. 10,964,354 claims that the fill gas further comprises at least one of helium, methane, air, nitrogen, and argon (lines 1-2 in each of patented claims 5-7, i.e., “helium” and/or “air”).
With respect to pending claim 8, U.S. Patent No. 10,964,354 claims that the peg comprises rhodium (lines 11-12 of patented claim 1).
With respect to pending claim 9, U.S. Patent No. 10,964,354 claims that the operating temperature of the peg associated with write operations ranges from about 350°C to about 450°C (lines 1-3 of patented claim 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 8,885,287) in view of Blaber et al. (US 2016/0351210).
With respect to claims 1, 3 and 6-9, Koike et al. (US 8,885,287) teach an apparatus (200/100) comprising a hermetically sealed enclosure (250); a heat-assisted magnetic recording device (includes 202/102 and 220/106, 108 and 110, for instance, see also lines 58-60 in column 5, for instance) disposed in the enclosure, the device including a slider (106) comprising a reader and a writer (see lines 34-36 in column 4, for instance); and a fill gas provided within the enclosure, the fill gas comprising a concentration of 1-20% by volume of an oxidizing gas that reacts with carbon and prevents formation of amorphous carbon (see lines 57-59 in column 9, for instance, i.e., “oxygen” is an oxidizing gas that reacts with carbon and prevents formation of as per claims 1, 8 and 9]; wherein the oxidizing gas comprises at least two of oxygen, carbon monoxide, carbon dioxide, and an oxygen containing gas (see lines 20-24 in column 3, for instance, i.e., “oxygen” and “He,” i.e., an oxygen containing gas) [as per claim 3]; wherein the fill gas further comprises at least one of helium, methane, air, nitrogen, and argon (see lines 20-24 in column 3, for instance, i.e., “He” is helium) [as per claim 6]; and wherein the fill gas composition would prevent etching of an air bearing surface of the slider (since the fill gas composition of Koike et al. (US 8,885,287) is no different from that set forth in the claim(s)) [as per claim 7].
With respect to claims 10, 14 and 15, Koike et al. (US 8,885,287) teach an apparatus (200/100) comprising a hermetically sealed enclosure (250); a heat-assisted magnetic recording device (includes 202/102 and 220/106, 108 and 110, for instance, see also lines 58-60 in column 5, for instance) disposed in the enclosure, the device including a slider (106) comprising a reader and a writer (see lines 34-36 in column 4, for instance); and a fill gas provided within the enclosure, the fill gas comprising a mixture of a low-density gas and at least one carbon oxidizing gas that reacts with carbon and prevents formation of amorphous carbon (see lines 20-24 in column 3, for instance, i.e., “He” is a low-density gas, and “oxygen” is at least one carbon oxidizing gas that reacts with carbon and prevents formation of amorphous carbon) [as per claims 10]; wherein the fill gas composition would prevent etching of an air bearing surface of the slider (since the fill gas composition of Koike et al. (US 8,885,287) is no different from that set forth in the claim(s)) [as per claim 14]; and wherein the low-as per claim 15].
Koike et al. (US 8,885,287), however, remain silent as to the apparatus further comprising  “an optical waveguide configured to couple light from a light source to a near-field transducer situated at or near an air bearing surface of the slider; the near-field transducer comprising a peg extending in a direction of the air bearing surface” as per claims 1, 3 and 6-9, “an optical waveguide configured to couple light from a light source to a near-field transducer situated at or near an air bearing surface of the slider; the near-field transducer comprising an enlarged portion and a peg extending from the enlarged portion in a direction of the air bearing surface” as per claims 10, 14 and 15, “wherein the peg comprises rhodium” as per claim 8, and “wherein the operating temperature of the peg associated with write operations ranges from about 350°C to about 450°C” as per claim 9.
Blaber et al. (US 2016/0351210) teach that an optical waveguide (122) configured to couple light from a light source (120) to a near-field transducer (202) situated at or near an air bearing surface (103) of a slider (102), the near-field transducer comprising an enlarged portion (300) and a peg (300B) extending from the enlarged portion in a direction of the air bearing surface, wherein the peg comprises rhodium (see lines 11-12 in paragraph [0053], for instance), is a notoriously old and well known heat-assisted magnetic recording configuration.  Official notice is taken of the fact that it is notoriously old and well known in the heat-assisted magnetic recording art to modify the parameters of heat-assisted magnetic recording components during the course of routine optimization/experimentation.  It would have been obvious to a person 
One of ordinary skill in the art would have been motivated to have had the apparatus of Koike et al. (US 8,885,287) further comprise an optical waveguide configured to couple light from a light source to a near-field transducer situated at or near an air bearing surface of the slider, the near-field transducer comprising an enlarged portion and a peg extending from the enlarged portion in a direction of the air bearing surface, wherein the peg comprises rhodium, as taught/suggested by Blaber et al. (US 2016/0351210), since such is a notoriously old and well known heat-assisted magnetic recording configuration, and selecting a known heat-assisted magnetic recording configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the operating temperature of the peg associated with write operations of Koike et al. (US 8,885,287) in view of Blaber et al. (US 2016/0351210) range from about 350°C to about In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 1, 3, 5-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanke (US 9,058,851) in view of Blaber et al. (US 2016/0351210).
With respect to claims 1, 3 and 5-9, Hanke (US 9,058,851) teaches an apparatus (18) comprising a hermetically sealed enclosure (includes 16 and 18, for instance); a heat-assisted magnetic recording device (includes 20, 22, 24 and 36, for instance, see lines 51-53 in column 3, for instance) disposed in the enclosure, the device including a slider (50) comprising a reader and a writer (see lines 5-10 in column 3, for instance); and a fill gas provided within the enclosure, the fill gas comprising a concentration of 1-20% by volume of an oxidizing gas that reacts with carbon and prevents formation of amorphous carbon (see lines 55-57 in column 1, for instance, i.e., “oxygen gas” is an oxidizing gas that reacts with carbon and prevents formation of amorphous carbon, and “between about 0% and about 10%” includes values within the claimed range) [as per claims 1, 8 and 9]; wherein the oxidizing gas comprises at least two of oxygen, carbon monoxide, carbon dioxide, and an oxygen containing gas (see as per claim 3]; wherein the total oxidizing gas concentration comprises 4-11% by volume (see lines 55-57 in column 1, for instance, i.e., “between about 0% and about 10%” includes values within the claimed range) [as per claim 5]; wherein the fill gas further comprises at least one of helium, methane, air, nitrogen, and argon (see line 66 in column 1 thru line 1 in column 2, for instance, i.e., “helium” and “nitrogen”) [as per claim 6]; and wherein the fill gas composition would prevent etching of an air bearing surface of the slider (since the fill gas composition of Hanke (US 9,058,851) is no different from that set forth in the claim(s)) [as per claim 7].
With respect to claims 10 and 13-15, Hanke (US 9,058,851) teaches an apparatus (18) comprising a hermetically sealed enclosure (includes 16 and 18, for instance); a heat-assisted magnetic recording device (includes 20, 22, 24 and 36, for instance, see lines 51-53 in column 3, for instance) disposed in the enclosure, the device including a slider (50) comprising a reader and a writer (see lines 5-10 in column 3, for instance); and a fill gas provided within the enclosure, the fill gas comprising a mixture of a low-density gas and at least one carbon oxidizing gas that reacts with carbon and prevents formation of amorphous carbon (see lines 53-55 in column 1, for instance, i.e., “helium,” for instance, is a low-density gas, and “oxygen gas” is at least one carbon oxidizing gas that reacts with carbon and prevents formation of amorphous carbon) [as per claim 10]; wherein the total carbon oxidizing gas concentration comprises 3.1-10% by volume (see lines 55-57 in column 1, for instance, i.e., “between about 0% and about 10%” includes values within the claimed range) [as per claim 13]; wherein the fill gas composition would prevent etching of an air bearing surface of the as per claim 14]; and wherein the low-density gas is one of helium, air, nitrogen, methane and argon (see line 66 in column 1 thru line 1 in column 2, for instance, i.e., “helium” and “nitrogen”) [as per claim 15].
Hanke (US 9,058,851), however, remains silent as to the apparatus further comprising “an optical waveguide configured to couple light from a light source to a near-field transducer situated at or near an air bearing surface of the slider; the near-field transducer comprising a peg extending in a direction of the air bearing surface” as per claims 1, 3 and 5-9, “an optical waveguide configured to couple light from a light source to a near-field transducer situated at or near an air bearing surface of the slider; the near-field transducer comprising an enlarged portion and a peg extending from the enlarged portion in a direction of the air bearing surface” as per claims 10 and 13-15, “wherein the peg comprises rhodium” as per claim 8, and “wherein the operating temperature of the peg associated with write operations ranges from about 350°C to about 450°C” as per claim 9.
Blaber et al. (US 2016/0351210) teach that an optical waveguide (122) configured to couple light from a light source (120) to a near-field transducer (202) situated at or near an air bearing surface (103) of a slider (102), the near-field transducer comprising an enlarged portion (300) and a peg (300B) extending from the enlarged portion in a direction of the air bearing surface, wherein the peg comprises rhodium (see lines 11-12 in paragraph [0053], for instance), is a notoriously old and well known heat-assisted magnetic recording configuration.  Official notice is taken of the fact that it is notoriously old and well known in the heat-assisted magnetic recording art 
One of ordinary skill in the art would have been motivated to have had the apparatus of Hanke (US 9,058,851) further comprise an optical waveguide configured to couple light from a light source to a near-field transducer situated at or near an air bearing surface of the slider, the near-field transducer comprising an enlarged portion and a peg extending from the enlarged portion in a direction of the air bearing surface, wherein the peg comprises rhodium, as taught/suggested by Blaber et al. (US 2016/0351210), since such is a notoriously old and well known heat-assisted magnetic recording configuration, and selecting a known heat-assisted magnetic recording configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the operating temperature of the peg associated with write operations of Hanke (US In re Aller, supra.  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art.  See In re Woodruff, supra.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al (US 2013/0170074) in view of Blaber et al. (US 2016/0351210).
Hayakawa et al (US 2013/0170074) teaches an apparatus (10) comprising a hermetically sealed enclosure (includes 102, 401 and 411, for instance); a magnetic recording device (includes 105, 106 and 109, for instance) disposed in the enclosure, the device including a slider (105) comprising a reader and a writer (see paragraph [0029], for instance); and a fill gas provided within the enclosure, the fill gas comprising a mixture of a low-density gas and at least one carbon oxidizing gas that reacts with carbon and prevents formation of amorphous carbon (see paragraph [0041], for instance, i.e., “humidity of low-density gas,” where “humidity” would be H2O gas that is at least one carbon oxidizing gas that reacts with carbon and prevents formation of amorphous carbon) [as per claim 10]; wherein the carbon oxidizing gas comprises at least one of H2O, NO, N2O, and CO (see paragraph [0041], for instance, i.e., “humidity of low-density gas,” where “humidity” would be H2O gas) [as per claim 11].

Blaber et al. (US 2016/0351210) teach that an optical waveguide (122) configured to couple light from a light source (120) to a near-field transducer (202) situated at or near an air bearing surface (103) of a slider (102), the near-field transducer comprising an enlarged portion (300) and a peg (300B) extending from the enlarged portion in a direction of the air bearing surface, wherein the peg comprises rhodium (see lines 11-12 in paragraph [0053], for instance), is a notoriously old and well known magnetic recording configuration.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the apparatus of Hayakawa et al (US 2013/0170074) further comprise an optical waveguide 
One of ordinary skill in the art would have been motivated to have had the apparatus of Hayakawa et al (US 2013/0170074) further comprise an optical waveguide configured to couple light from a light source to a near-field transducer situated at or near an air bearing surface of the slider, the near-field transducer comprising an enlarged portion and a peg extending from the enlarged portion in a direction of the air bearing surface, as taught/suggested by Blaber et al. (US 2016/0351210), since such is a notoriously old and well known magnetic recording configuration, and selecting a known magnetic recording configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Murphy et al. (US 6,317,286), which teach a magnetic recording device apparatus where a fill “gas may be argon, nitrogen, .

Allowable Subject Matter
Claims 16-20 are allowable over the prior art of record.  Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688